Jamie Clover Adams Secretary of Agriculture Kansas Department of Agriculture 109 S.W. 9th Street Topeka, Kansas  66612-1280
Dear Secretary Adams:
As Secretary of Agriculture you ask whether K.S.A. 2000 Supp. 2-3002, which articulates the process for having a candidate's name placed on the ballot for a grain commodity commissioner, permits write-in candidates. Subsection (b)(3) of K.S.A. 2000 Supp. 2-3002 provides:
  "Any person meeting the qualifications to serve as a commissioner may appear on the election ballot for their respective commission district by submitting a petition to be placed on the ballot on or before October 31 in the year immediately preceding the election. The petition shall contain the signatures of 20 eligible voters of that commodity commission election to be a valid petition. However, no more than five petition signatures shall be used to qualify any candidate from any one county."
Write-in votes are valid "where such votes are permitted under the law."1 Since K.S.A. 2000 Supp. 2-3002(b)(3) is silent regarding write-in candidates, write-in candidates for grain commodity commissioners are not permitted.
You also ask how a vacancy may be filled in districts that have no official candidates. The answer to your question is supplied by subsection (h) of K.S.A. 2-3002 which states:
  "Vacancies which may occur shall be filled for unexpired terms by appointment by the remaining commissioners."
In our opinion a vacancy that occurs by virtue of an absence of a candidate for a particular district is no different from a vacancy occurring for any other reason and should be filled by appointment of the remaining commissioners.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Camille Nohe Assistant Attorney General
CJS:JLM:CN:jm
1 State ex rel. Graybill v. Tipton, 166 Kan. 145, Syl. ¶ 2 (1948).